Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into on May 31,
2019 (the “Effective Date”), by and between ABIOMED, Inc., a Delaware
corporation (hereinafter “Client”) with its principal place of business at 22
Cherry Hill Drive, Danvers, Massachusetts 01923 and William J. Bolt,
(hereinafter “Consultant”).

 

Recitals

 

WHEREAS, Client is engaged in the business of designing and manufacturing
medical devices (herein, the “Client Products”);

 

WHEREAS, Consultant is engaged in the business of providing legal and business
development services (the “Consulting Services”);

 

AND, WHEREAS, Client desires to retain Consultant to provide the Consulting
Services to Client, as described herein, and Consultant desires to provide such
services to Client, on the terms and conditions set forth herein;

 

NOW, therefore, in consideration of the mutual covenants contained herein, the
parties agree as follows:  

 

Agreement

 

1.

Engagement.  Client hereby engages Consultant, and Consultant hereby accepts
such engagement, on the terms and conditions set forth in this Agreement.  

 

2.

Scope and Location of Services. Consultant shall during the Term (as defined
below) provide the Consulting Services and related services to Client, as shall
be requested by Client and accepted by Consultant from time to time.  Consultant
shall only perform services upon Client’s request.  Notwithstanding the
foregoing, it is the understanding and agreement of the parties that the
Consulting Services shall require Consultant to devote approximately one day per
month to the Consulting Services.  The Consulting Services are subject to
Client’s having provided Consultant with all materials, documentation, and
information necessary for the provision of such services.  

 

3.

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue for twelve (12) months, unless terminated by either party, with or
without cause, upon thirty (30) days’ prior written notice to the other party
(the “Term”); provided that the Term shall automatically extend for twelve (12)
months following the initial twelve (12) month term unless either party has
given prior written notice of termination.

 

4.

Compensation.  Client agrees to pay Consultant’s fees and to reimburse
Consultant’s costs in accordance with Consultant’s Schedule of Fees and Cost
Reimbursement and Payment Policy

1

 

--------------------------------------------------------------------------------

attached hereto and incorporated herein by this reference.  The parties reserve
the right to amend the foregoing Schedule and Policy from time to time upon
mutual written agreement.

 

5.

ABIOMED Equity Awards.  As consistent with the terms of the Company’s Second
Amended and Restated 2015 Omnibus Incentive Plan and the applicable award
agreements thereunder, (i) any outstanding and vested options to purchase common
stock of Client that Consultant held as of May 31, 2019, the date of his
termination of employment with Client, will remain exercisable until the earlier
of 90 days after May 31, 2019 or the last date on which the options could
otherwise be exercised in accordance with their terms, and will thereafter
immediately terminate, and (ii) any outstanding and unvested options to purchase
common stock of Client and all unvested restricted stock units with respect to
common stock of Client that Consultant held, in each case, as of May 31, 2019,
will, immediately upon retirement as of the date hereof, terminate and/or be
forfeited in accordance with their terms.

6.

Intellectual Property Rights.  Except as specifically set forth in this section,
nothing in this Agreement shall give either Client or Consultant any ownership,
interest in, or rights in the intellectual property of the other party.  All
intellectual property that is owned or controlled by Client or Consultant as of
the commencement of the Consulting Services, or obtained independently by either
party during the performance of such services, shall remain under the ownership
or control of such party throughout the performance of such services and
thereafter.  Consultant hereby assigns to Client all intellectual property
rights in and to any and all improvements, inventions, developments, and
modifications conceived or developed by Consultant, or jointly by Consultant and
Client, during the performance of the Consulting Services that are derived from
Client’s intellectual property.  Notwithstanding the foregoing, Consultant shall
retain all intellectual property rights in and to any and all improvements,
inventions, developments, and modifications conceived or developed by
Consultant, or jointly by Consultant and Client, during the performance of the
Consulting Services that relate to the general procedures and protocols used in
Consultant’s business.  At the request of either party, the other party shall
reasonably assist the requesting party in perfecting and enforcing its
intellectual property rights in accordance with this section, at no cost to the
assisting party.

 

7.

Consultant Written Materials.  All files, letters, memos, reports, sketches,
drawings, laboratory notebooks, testing results, or other written materials
developed or created by Consultant in furtherance of performing the Consulting
Services (collectively, the “Consultant Written Materials”) shall be the
property of Client and shall be delivered to Client upon request.  Consultant
shall be entitled to retain an archival copy of the Consultant Written Materials
subject to its confidentiality obligations hereunder.  Client shall not assign
or otherwise transfer its interest in, and no third party shall have the right
to rely on, the Consultant Written Materials without the prior written consent
of Consultant. Consultant shall be permitted to retain the laptop provided by
Client so long as Consultant presents such device to Client within five (5) days
following the end of the Term so that all information of Client (other than an
archival copy of the Consultant Written Materials as provided for in this
Section 6) can be permanently deleted.

 

8.

Confidentiality.  Consultant acknowledges that technical information received by
it from Client, or developed by Consultant on behalf of Client, in connection
with this Agreement, including, without limitation, the Consultant Written
Materials, is received or developed by

2

 

--------------------------------------------------------------------------------

Consultant in confidence, shall not be disclosed to third parties, and is to be
used only for the purpose for which it is received or developed.  Consultant
shall exercise the same degree of care, however not less than reasonable care,
in protecting such information from disclosure as it exercises with its own
proprietary information.  The restrictions on the use or disclosure of
information shall not apply to any information that is or was:  (i)
independently developed by Consultant prior to the time of disclosure; (ii) in
the public domain without breach of this Agreement and through no fault of
Consultant; (iii) at the time of disclosure to Consultant properly known to
Consultant free of restriction or lawfully received free of restriction from
another source having the right to so furnish such information; (iv) which
Client agrees in writing is free of such restrictions; and/or (v) is required by
law, court order or a governmental agency to be disclosed, in which case
Consultant shall give Client reasonable notice of such disclosure and shall
reasonably assist Client as requested by Client, at its standard rate of
compensation as provided herein, in protecting such information from disclosure.

 

9.

Injunctive Relief.  The parties acknowledge and agree that in the event that
either party commits a breach of, or threatens to commit a breach of, any of the
terms or conditions of this Agreement, irreparable harm would occur to the other
party and its legal remedies would be inadequate to compensate it.  In the event
of any such breach or threatened breach, the non-defaulting party shall have the
right to seek and obtain, in addition to all of its legal remedies, the
immediate entry of appropriate equitable relief against the other party.

 

10.

Warranty.  Consultant warrants that the Consulting Services will be performed in
a good, workmanlike and professional manner in accordance with industry
standards.  The foregoing warranty shall not be assigned to any third
party.  EXCEPT AS SPECIFICALLY SET FORTH HEREIN, CONSULTANT MAKES NO WARRANTIES,
WHETHER EXPRESS OR IMPLIED, AND SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTIBILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

11.

LIMITATION OF LIABILITY.  IN NO EVENT SHALL CONSULTANT BE LIABLE FOR ANY LOST
PROFITS, LOST BUSINESS, COST OF COVER, OR OTHER SPECIAL, CONSEQUENTIAL, INDIRECT
OR INCIDENTAL DAMAGES ARISING OUT OF THIS AGREEMENT.  SUCH LIMITATION SHALL NOT
APPLY, HOWEVER, TO LOSS RESULTING FROM THE NEGLIGENT OR INTENTIALLY TORTUOUS
CONDUCT OF CONSULTANT.

 

12.

No Solicitation.  During the Term, each party agrees not to solicit or initiate
contact or communications with the employees of the other party for the purpose
of hiring such persons, without the written permission of the other party.

 

13.

Assignment.  The parties hereto may not assign their rights under this Agreement
without the other party’s prior written consent thereto, and any attempt by the
parties to do so shall be void and shall give rise to a right of the other party
to terminate this Agreement immediately.  Notwithstanding the foregoing, a party
may assign its rights under this Agreement without the other party’s written
consent to an affiliated company of which the assigning party holds a
substantial ownership interest or with which the assigning party has a common
substantial owner, or to a bona fide purchaser of the assigning party’s business
assets; provided, however,

3

 

--------------------------------------------------------------------------------

that following any such assignment the assigning party shall remain liable to
the non-assigning party for all obligations under this Agreement.

 

14.

Notice.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed given if delivered personally or if sent by one party to the
other by registered or certified mail, postage prepaid, addressed to the other
party at the address of that party as stated on the signature page of this
Agreement or at such other address as the party to be noticed shall have advised
the noticing party in writing.  Notice shall be deemed effective upon the
earlier of actual receipt; or delivery at the stated address of the party to be
noticed.

 

15.

Relationship Between the Parties.  It is expressly agreed that, in providing the
Consulting Services to Client under this Agreement, Consultant will be an
independent contractor of Client.  Nothing in this agreement shall in any way be
construed to create an employer/employee, partnership, joint venture or
principal agent relationship between Consultant and Client. Without limiting the
generality of the foregoing, Client is not authorized to bind Client to any
liability or obligation, express or implied, or to represent that that Client
has any such authority.  Consultant represents that it has carried out all
formalities necessary to register as an independent contractor.  Consultant
shall be solely responsible for the payment of any and all taxes and other
legally required payments on any sums received from Consultant under this
Agreement and agrees to comply with all applicable laws regarding the reporting
of income and the payment of taxes and social contributions.  As an independent
contractor, Consultant shall be solely responsible for all insurance.  

 

16.

Choice of Law.  This Agreement has been entered into under the laws of the
Commonwealth of Massachusetts, and the parties hereto agree that it shall be
interpreted and all disputes arising hereunder shall be resolved in accordance
with Massachusetts law.  Any claims or legal actions by one party against the
other shall be commenced and maintained in any state or federal court located in
Massachusetts and both parties hereby submit to the jurisdiction and venue of
such court.

 

17.

No Waiver.  Either party’s failure to insist on strict compliance with any
provision of this Agreement or to exercise any right or remedy, does not waive
the same.

 

18.

Cumulative Remedies.  Each and all of the several rights and remedies provided
for in this Agreement shall be cumulative.  No one right or remedy shall be
exclusive of the others or of any right or remedy allowed in law or in equity.

 

19.

Severability.  If a court finds any provision of this Agreement invalid or
unenforceable as applied to any circumstance, the remainder of this Agreement
shall be interpreted so as best to effect the intent of the parties.  The
parties further agree that any provision found to be invalid or unenforceable
shall be replaced with a provision that will achieve, to the extent possible,
the purpose of the void or unenforceable provision.

 

20.

Survival.The respective obligations and covenants of the parties under this
Agreement which shall by their nature extend beyond the expiration or
termination of this Agreement, including,

4

 

--------------------------------------------------------------------------------

without limitation, the confidentiality, non-solicitation, and indemnification
obligations of each party, shall survive the termination or expiration of this
Agreement.

 

21.

Headings.  The headings throughout this Agreement are for the convenience and
reference purposes only and shall not be deemed to expand, modify, amplify, or
aid in the interpretation, construction, or meaning of any provision of this
Agreement.

 

22.

Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties as to the subject matter hereof and merges all
prior discussions between them, and neither of the parties shall be bound by any
conditions, definitions, warranties or representations with respect to the
subject matter of this Agreement other than as expressly provided for herein or
as duly set forth subsequent to the date hereof in writing signed by the
duly-authorized representatives of the parties to be bound thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

Client:Consultant:

 

ABIOMED, INC.William J Bolt

 

 

By: /s/ Michael R. Minogue       /s/ William J. Bolt                       




5

 

--------------------------------------------------------------------------------

SCHEDULE OF FEES AND COST REIMBURSEMENT

AND PAYMENT POLICY

 

Schedule of Fees

 

In consideration of the Consulting Services, Client shall compensate Consultant
as follows:

 

(a)During the Term, Client will pay Consultant at the rate of $450 per hour,
subject to a maximum $3,600 per diem rate. All consulting fees paid hereunder
will be payable monthly upon the timely and accurate submission of monthly time
sheets, in a form satisfactory to Client, by Consultant showing the days and
number of hours of consulting actually performed for Client, a description of
the work performed per assignment and such additional information as Client may
reasonably request.  

(b)During the Term and any renewal term thereof, subject to Consultant’s making
a timely election to continue his and his covered dependents’ participation in
the Company’s group health plans under COBRA, Client will reimburse Consultant
for an amount no greater than $25,000 for the applicable COBRA premiums.  

(c)Client shall reimburse Consultant for all reasonable and necessary expenses
incurred or paid by Consultant in connection with, or related to, the
performance of services under this Agreement. In the event Consultant is
required to travel internationally to perform the Consulting Services, with the
prior approval of Client, Client will reimburse Consultant for the reasonable
cost of business-class air travel.  Consultant shall submit to Client itemized
monthly statements, in a form satisfactory to the Company and including original
receipts, of such expenses incurred in the previous month.  Client shall pay to
Consultant only amounts shown on each such statement within thirty (30) days
after receipt thereof. Any reimbursements provided hereunder that would
constitute nonqualified deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended, shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect
Consultant’s right to reimbursement of any other such expense in any other
taxable year; (ii) reimbursement of the expense shall be made not later than the
end of the taxable year following the taxable year in which the expense was
incurred; and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit.

 

6

 